Exhibit 10.2
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS. THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS NOTE UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES
LAWS OR (B) AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS.
 
THIS NOTE IS REGISTERED WITH THE AGENT PURSUANT TO SECTION 11.4(B) OF THE
PURCHASE AGREEMENT (AS DEFINED BELOW). TRANSFER OF ALL OR ANY PORTION OF THIS
NOTE IS PERMITTED SUBJECT TO THE PROVISIONS SET FORTH IN SUCH SECTION 11.4(B)
WHICH REQUIRE, AMONG OTHER THINGS, THAT NO TRANSFER IS EFFECTIVE UNTIL THE
TRANSFEREE IS REFLECTED AS SUCH ON THE REGISTRY MAINTAINED WITH THE AGENT
PURSUANT TO SUCH SECTION 11.4(B).
 
AMENDED AND RESTATED SECURED TERM NOTE
 
FOR VALUE RECEIVED, RETAIL PRO, INC., a Delaware corporation (f/k/a Island
Pacific, Inc.) (the "Company") hereby promises to pay to Valens Offshore SPV II,
Corp. c/o Laurus Master Fund, Ltd. (the "Holder") or its registered assigns or
successors in interest, the sum of FOUR MILLION EIGHT HUNDRED THOUSAND dollars
($4,800,000), together with any accrued and unpaid interest hereon, on January
15, 2009 (the "Maturity Date") if not sooner indefeasibly paid in full. This
Amended and Restated Secured Term Note amends and restated in its entirety, and
is given in substitution for and not in satisfaction of that certain promissory
note in the original principal amount of $2,500,000 issued by the Company in
favor of the Holder on February 29, 2008.
 
Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in that certain Securities Purchase Agreement dated as of
the date hereof (as amended, restated, modified and/or supplemented from time to
time, the "Purchase Agreement") among the Company, the Holder, each other
Purchaser and LV Administrative Services, Inc., as administrative and collateral
agent for the Purchasers (the "Agent" together with the Purchasers,
collectively, the "Creditor Parties").
 
The following terms shall apply to this Amended and Restated Secured Term Note
(this "Note"):
 
ARTICLE I
CONTRACT RATE AND AMORTIZATION
 
1.1    Contract Rate. Subject to Sections 2.2 and 3.9, interest payable on the
outstanding principal amount of this Note (the "Principal Amount") shall accrue
at a rate per annum equal to the "prime rate" published in The Wall Street
Journal from time to time (the "Prime Rate"), plus two percent (2.0%) (the
"Contract Rate"). The Contract Rate shall be increased or decreased as the case
may be for each increase or decrease in the Prime Rate in an amount equal to
such increase or decrease in the Prime Rate; each change to be effective as of
the day of the change in the Prime Rate. The Contract Rate shall not at any time
be less than nine and one half percent (9.50%). Interest shall be (i) calculated
on the basis of a 360 day year, and (ii) payable monthly, in arrears, ("Monthly
Amount") commencing on March 1, 2008, on the first business day of each
consecutive calendar month thereafter through and including the Maturity Date,
and on the Maturity Date, whether by acceleration or otherwise.
 
 
 

--------------------------------------------------------------------------------

 
 
 1.2    Contract Rate Payments. The Contract Rate shall be calculated on the
last business day of each calendar month hereafter (other than for increases or
decreases in the Prime Rate which shall be calculated and become effective in
accordance with the terms of Section 1.1) until the Maturity Date and shall be
subject to adjustment as set forth herein.


 1.3    Principal Payments. Any outstanding Principal Amount together with any
accrued and unpaid interest and any and all other unpaid amounts which are then
owing by the Company to the Holder under this Note, the Purchase Agreement
and/or any other Related Agreement shall be due and payable on the Maturity
Date.


 1.4    Optional Redemption. The Company may prepay this Note at any time, in
whole or in part, without penalty or premium. If within six (6) months of the
date of issue of this Note, the Company prepays in full the Principal Amount
outstanding at such time together with accrued but unpaid interest thereon and
any and all other sums due, accrued or payable to the Holder arising under this
Note, the Purchase Agreement or any other Related Agreement (collectively, the
"Redemption Amount"), upon receipt in full of the Redemption Amount in good
funds, the Holder will rebate to Company fifty percent (50%) of any fees it
received from the Company on the date of issue of this Note. The Company shall
deliver to the Holder a written notice of redemption (the "Notice of
Redemption") specifying the date for such Optional Redemption (the "Redemption
Payment Date"), which date shall be ten (10) business days after the date of the
Notice of Redemption (the "Redemption Period"). On the Redemption Payment Date,
the Redemption Amount must be paid in good funds to the Holder. In the event the
Company fails to pay the Redemption Amount on the Redemption Payment Date as set
forth herein, then such Redemption Notice will be null and void. If any Notes
issued pursuant to the Purchase Agreement, in addition to this Note, are
outstanding (collectively, the "Outstanding Notes") and the Company pursuant to
this Section 1.4 elects to make an Optional Redemption, then the Company shall
take the same action with respect to all Outstanding Notes and make such
payments to all holders of Outstanding Notes on a pro rata basis based upon the
Redemption Amount of each Outstanding Note.


 1.5    Mandatory Prepayment. Reference is hereby made to that certain Vendor
Loan Agreement dated as of December 21, 2007 by and among the Company, 3Q
Holdings Limited ("3Q"), Island Pacific (UK) Limited and Applied Retail
Solutions, Inc. (the "3Q Loan Agreement") which, among other things, sets for
the certain agreements relating to the finance by the Company of $3,000,000 of
the purchase price for assets of the Company acquired by 3Q, Island Pacific (UK)
Limited and Applied Retail Solutions, Inc. (collectively, the "Acquisition
Borrowers") pursuant to and Asset Purchase Agreement dated October 31, 2007 by
and among the parties thereto. Simultaneously upon receipt by the Company of
payment of any amounts due to Company under the 3Q Loan Agreement (each a "3Q
Loan Payment"), the Company shall prepay this Note plus any accrued and unpaid
interest, penalties and/or fees without penalty of any kind by the corresponding
amount of each such 3Q Loan Payment.
 
 
2

--------------------------------------------------------------------------------

 

ARTICLE II
EVENTS OF DEFAULT
 
2.1    Events of Default. The occurrence of any of the following events set
forth in this Section 2.1 shall constitute an event of default ("Event of
Default") hereunder:
 
(a)    Failure to Pay. The Company fails to pay when due any installment of
principal, interest or other fees hereon in accordance herewith, or the Company
fails to pay any of the other Obligations (under and as defined in the Master
Security Agreement) when due, and, in any such case, such failure shall continue
for a period of three (3) days following the date upon which any such payment
was due;



(b)    Breach of Covenant. The Company or any of its Subsidiaries breaches any
covenant or any other term or condition of this Note in any material respect and
such breach, if subject to cure, continues for a period of fifteen (15) days
after the occurrence thereof; provided however, that if by the nature of the
breach it cannot be cured within fifteen (15) days and in the commercially
reasonable opinion of the Holder reasonable curative action has been commenced
with such fifteen (15) days, upon written notice to and consent of Holder, the
Company will have a commercially reasonable amount of time to cure such breach
before it shall be deemed an Event of Default.



(c)    Breach of Representations and Warranties. Any representation, warranty or
statement made or furnished by the Company or any of its Subsidiaries in this
Note, the Purchase Agreement or any other Related Agreement shall at any time be
false or misleading in any material respect on the date as of which made or
deemed made if such representation or warranty expressly states that it is made
as of a specific date.



(d)    Default Under Other Agreements. The occurrence of any default (or similar
term) in the observance or performance of any other agreement or condition
relating to any indebtedness or contingent obligation of the Company or any of
its Subsidiaries (including, without limitation, the Subordinated Debt (as
defined below)) beyond the period of grace (if any), the effect of which default
is to cause, or permit the holder or holders of such indebtedness or beneficiary
or beneficiaries of such contingent obligation to cause, such indebtedness to
become due prior to its stated maturity or such contingent obligation to become
payable;



(e)    Material Adverse Effect. Any change or the occurrence of any event which
could reasonably be expected to have a Material Adverse Effect;



(f)    Bankruptcy. The Company or any of its Subsidiaries shall (i) apply for,
consent to or suffer to exist the appointment of, or the taking of possession
by, a receiver, custodian, trustee or liquidator of itself or of all or a
substantial part of its property, (ii) make a general assignment for the benefit
of creditors, (iii) commence a voluntary case under the federal bankruptcy laws
(as now or hereafter in effect), (iv) be adjudicated a bankrupt or insolvent,
(v) file a petition seeking to take advantage of any other law providing for the
relief of debtors, (vi) acquiesce to, without challenge within ten (10) days of
the filing thereof, or failure to have dismissed, within thirty (30) days, any
petition filed against it in any involuntary case under such bankruptcy laws, or
(vii) take any action for the purpose of effecting any of the foregoing;
 
 
3

--------------------------------------------------------------------------------

 
 
(g)    Judgments. Attachments or levies in excess of $250,000 in the aggregate
are made upon the Company or any of its Subsidiary's assets or a judgment is
rendered against the Company's property involving a liability of more than
$250,000 which shall not have been vacated, discharged, stayed or bonded within
thirty (30) days from the entry thereof;
 
(h)    Insolvency. The Company or any of its Subsidiaries shall admit in writing
its inability, or be generally unable, to pay its debts as they become due or
cease operations of its present business;
 
(i)    Change of Control. A Change of Control (as defined below) shall occur
with respect to the Company, unless Holder shall have expressly consented to
such Change of Control in writing. A "Change of Control" shall mean any event or
circumstance as a result of which (i) any "Person" or "group" (as such terms are
defined in Sections 13(d) and 14(d) of the Exchange Act, as in effect on the
date hereof), other than the Holder, is or becomes the "beneficial owner" (as
defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or
indirectly, of 35% or more on a fully diluted basis of the then outstanding
voting equity interest of the Company. (other than a "Person" or "group" that
beneficially owns 35% or more of such outstanding voting equity interests of the
Company on the date hereof), (ii) the Board of Directors of the Company shall
cease to consist of a majority of the Company's board of directors on the date
hereof (or directors appointed by a majority of the board of directors in effect
immediately prior to such appointment) or (iii) the Company or any of its
Subsidiaries merges or consolidates with, or sells all or substantially all of
its assets to, any other person or entity;
 
(j)    Indictment; Proceedings. The indictment or threatened indictment of the
Company or any of its Subsidiaries or any executive officer of the Company or
any of its Subsidiaries under any criminal statute, or commencement or
threatened commencement of criminal or civil proceeding against the Company or
any of its Subsidiaries or any executive officer of the Company or any of its
Subsidiaries pursuant to which statute or proceeding penalties or remedies
sought or available include forfeiture of any of the property of the Company or
any of its Subsidiaries;
 
(k)    The Purchase Agreement and Related Agreements. (i) An Event of Default
shall occur under and as defined in the Purchase Agreement or any other Related
Agreement, (ii) the Company or any of its Subsidiaries shall breach any term or
provision of the Purchase Agreement or any other Related Agreement in any
material respect and such breach, if capable of cure, continues unremedied for a
period of fifteen (15) days after the occurrence thereof (unless by the terms of
any such agreement a longer period is contemplated), (iii) the Company or any of
its Subsidiaries attempts to terminate, challenges the validity of, or its
liability under, the Purchase Agreement or any Related Agreement, (iv) any
proceeding shall be brought to challenge the validity, binding effect of the
Purchase Agreement or any Related Agreement or (v) the Purchase Agreement or any
Related Agreement ceases to be a valid, binding and enforceable obligation of
the Company or any of its Subsidiaries (to the extent such persons or entities
are a party thereto);
 
 
4

--------------------------------------------------------------------------------

 

(l)    Stop Trade. An SEC stop trade ordershall be in effect for five (5)
consecutive days or five (5) days during a period of ten (10) consecutive days,
excluding in all cases a suspension of all trading on a Principal Market,
provided that the Company shall not have been able to cure such trading
suspension within thirty (30) days of the notice thereof or list the Common
Stock on another Principal Market within sixty (60) days of such notice; or
 
INTENTIONALLY OMITTED


(m)    Subordinated Debt. The Company or any of its Subsidiaries shall take or
participate in any action which would be prohibited under the provisions of any
subordination agreement governing any indebtedness for borrowed money of the
Company or any of its Subsidiaries which has been or may be subordinated in
right of payment to the obligations hereunder ("Subordinated Debt") or
wrongfully makes any payment on the Subordinated Debt to a person or entity that
was not entitled to receive such payments under the provisions of any
subordination agreement governing such Subordinated Debt.
 
 2.2    Default Interest. Following the occurrence and during the continuance of
an Event of Default, the Company shall pay additional interest on the
outstanding principal balance of this Note in an amount equal to one and a half
percent (1.5%) per month, and all outstanding obligations under this Note, the
Purchase Agreement and each other Related Agreement, including unpaid interest,
shall continue to accrue interest at such additional interest rate from the date
of such Event of Default until the date such Event of Default is cured or
waived.
 
 2.3    Default Payment. Following the occurrence and during the continuance of
an Event of Default, the Agent may demand repayment in full of all obligations
and liabilities owing by the Company to the Holder under this Note, the Purchase
Agreement and/or any other Related Agreement and/or may elect, in addition to
all rights and remedies of the Agent under the Purchase Agreement and the other
Related Agreements and all obligations and liabilities of the Company under the
Purchase Agreement and the other Related Agreements, to require the Company to
make a Default Payment ("Default Payment"). The Default Payment shall be one
hundred twenty five percent (125%) of the outstanding principal amount of this
Note, plus accrued but unpaid interest, all other fees then remaining unpaid,
and all other amounts payable hereunder. The Default Payment shall be due and
payable immediately on the date that the Agent has demanded payment of the
Default Payment pursuant to this Section 2.3. If in respect to any Event of
Default, the Company cures the Event of Default, the Event of Default will be
deemed to no longer exist any rights or remedies of Holder pertaining to such
Event of Default will be of no further force or effect.


ARTICLE III
MISCELLANEOUS
 
3.1    Cumulative Remedies. The remedies under this Note shall be cumulative.
 
3.2    Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.
 
 
5

--------------------------------------------------------------------------------

 
 
3.3    Notices. Any notice herein required or permitted to be given shall be
given in writing in accordance with the terms of the Purchase Agreement.


3.4    Amendment Provision. The term "Note" and all references thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented, and any
successor instrument as such successor instrument may be amended or
supplemented.


3.5    Assignability. This Note shall be binding upon the Company and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns, and may be assigned by the Holder in accordance with the
requirements of the Purchase Agreement. The Company may not assign any of its
obligations under this Note without the prior written consent of the Holder, any
such purported assignment without such consent being null and void.


3.6    Cost of Collection. In case of the occurrence of an Event of Default
under this Note, the Company shall pay the Holder the Holder's reasonable costs
of collection, including reasonable attorneys' fees.


3.7    Governing Law, Jurisdiction and Waiver of Jury Trial.


(a)    THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW.


(b)    THE COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE AND/OR FEDERAL
COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE COMPANY,
ON THE ONE HAND, AND THE HOLDER AND/OR ANY OTHER CREDITOR PARTY, ON THE OTHER
HAND, PERTAINING TO THIS NOTE OR ANY OF THE OTHER RELATED AGREEMENTS OR TO ANY
MATTER ARISING OUT OF OR RELATED TO THIS NOTE OR ANY OF THE RELATED AGREEMENTS;
PROVIDED, THAT THE COMPANY ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS MAY
HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF
NEW YORK; AND FURTHER PROVIDED, THAT NOTHING IN THIS NOTE SHALL BE DEEMED OR
OPERATE TO PRECLUDE THE HOLDER AND/OR ANY OTHER CREDITOR PARTY FROM BRINGING
SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT
THE OBLIGATIONS (AS DEFINED IN THE MASTER SECURITY AGREEMENT), TO REALIZE ON THE
COLLATERAL (AS DEFINED IN THE MASTER SECURITY AGREEMENT) OR ANY OTHER SECURITY
FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF
THE HOLDER AND/OR ANY OTHER CREDITOR PARTY. THE COMPANY EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY
SUCH COURT, AND THE COMPANY HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED
UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS. THE
COMPANY HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER
PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH
SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
ADDRESSED TO THE COMPANY AT THE ADDRESS SET FORTH IN THE PURCHASE AGREEMENT AND
THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF THE COMPANY'S
ACTUAL RECEIPT THEREOF OR THREE (3) BUSINESS DAYS AFTER DEPOSIT IN THE U.S.
MAILS, PROPER POSTAGE PREPAID.
 
 
6

--------------------------------------------------------------------------------

 

 
(c)    THE COMPANY DESIRES THAT ITS DISPUTES BE RESOLVED BY A JUDGE APPLYING
SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS
OF THE JUDICIAL SYSTEM AND/OR OF ARBITRATION, THE COMPANY HERETO WAIVES ALL
RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE
ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE HOLDER
AND/OR ANY OTHER CREDITOR PARTY, ON THE ONE HAND, AND THE COMPANY, ON THE OTHER
HAND, ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS NOTE, ANY OTHER RELATED
AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.
 
3.8    Severability. In the event that any provision of this Note is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of this Note.
 
3.9    Maximum Payments. Nothing contained herein shall be deemed to establish
or require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum rate permitted
by such law, any payments in excess of such maximum rate shall be credited
against amounts owed by the Company to the Holder and thus refunded to the
Company.
 
3.10   Security Interest. The Agent, for the ratable benefit of the Creditor
Parties, has been granted a security interest in certain assets of the Company
as more fully described in the Master Security Agreement and the other Related
Agreements.
 
3.11   Construction; Counterparts. Each party acknowledges that its legal
counsel participated in the preparation of this Note and, therefore, stipulates
that the rule of construction that ambiguities are to be resolved against the
drafting party shall not be applied in the interpretation of this Note to favor
any party against the other. This Note may be executed by the parties hereto in
one or more counterparts, each of which shall be deemed an original and all of
which when taken together shall constitute one and the same instrument. Any
signature delivered by a party by facsimile or electronic transmission shall be
deemed to be an original signature hereto.
 
 
7

--------------------------------------------------------------------------------

 


3.12    Registered Obligation. This Note shall be registered (and such
registration shall thereafter be maintained) as set forth in Section 11.4(b) of
the Purchase Agreement. Notwithstanding any document, instrument or agreement
relating to this Note to the contrary, transfer of this Note (or the right to
any payments of principal or stated interest thereunder) may only be effected by
(i) surrender of this Note and either the reissuance by the Company of this Note
to the new holder or the issuance by the Company of a new instrument to the new
holder or (ii) registration of such holder as an assignee in accordance with
Section 11.4(b) of the Purchase Agreement.


 
 
[Balance of page intentionally left blank; signature page follows]
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Amended and Restated Secured
Term Note to be signed in its name effective as of this 26th day of August,
2008.
 
 


  RETAIL PRO, INC.      
 
By:
/s/ Donald Radcliffe                                                      
Name: Donald Radcliffe     Title: CEO       WITNESS:            /s/ Lilian
Vi                                                              

 
 
 
 
9

--------------------------------------------------------------------------------